Title: Stephen Cathalan to Thomas Jefferson, 20 March 1819
From: Cathalan, Stephen (Etienne)
To: Jefferson, Thomas


          
            
              My Dear Sir!
              Marseilles the 20th March 1819—
            
            my Last Letter I addressed you, I Sent it on via havre on the 14th December Last;—a Few Days after I observed, with a great Concern! in the news Papers, that you was Dangerously Ill, in the first Days of novber Last,!—I was then waiting, with the greatest anxiety, for further Intelligences, which I hoped should Relieve my first apprehensions on your precious Existance! when on the 12th January I Received from I. Cox Barnet, our Consul at Paris the agreable Information that tho’ =you had been much Indisposed, you was much better & it was trust your valuable Life would be long Preserved to your Country!=—and on the 26th ditto I Received a Letter from Mr J. Vaughan of Philadelphia, of the 5th December, Inclosing one for Consul Ths appleton at Leghorn, with a Remitance for your acct for him, which I forwarded, on Receipt, to him; & Mentioning that =you was Recovering fast,= Such a confirmation from him, has filled my Heart with Joy & Gratitude towards the all-Mighty, for the Preservation of your Days, So précious to your Country, to your good Respectable Family, your Friends, and to me!
            I hope, now, that I will Soon be hounored with a Letter from you, or from your Grandson Informing me of your entire, perfect, Recovery, and that you are in a Stronger & better State of Health, than before your Sickness, and as Such as I am Experiencing my Self, Since mine in october Last!—indeed it was necessary for me to Recover So quickly & So well, as Mr Joshua Dodge having Stopped his Payments, as Merchant, on the 23d January & not having hitherto Settled with all his Creditors, who will Support with him a Loss of about Sixty pr Cent, I found my Self under the necessity, for the Honor of this Consulate of the U-states, on the  16th Febry ulto, to with Draw from him & his house, in my own, the U.s. Chancery, with my Powers, to act and Sign for me and under my own Responsibility, the Acts and Documents from this Consulate;—he is unfortunate & to be pityed in Deed, as no foolish or proffligate Expenses are not to be Reproached to him!—but he has to Reproach only to him a too Great and ambition, & a proud Caracter, in Comparison of the too Small Capital he Possessed for Such Losses he has Supported by his own Imprudence, & for his having Discontinued to Consult disinterested Friends and to follow my Fatherly advices,! and, very Fortunaty Fortunately for me, I am not Invold Involved as his Creditor, which Should have been the case, had I Continued to Endorse, obligingly & Friendly, his promisory notes, for Large amounts, to Support his own Credit, (which had already beggun to dépreciate my own, as a Frée holder) which I Refused to do for the future in Septber Last, when I was Informed of the criticel Situation in which he would Soon be, & which he was taking Care to Conceal to me even when I had a  Friendly and Candid Explanation with him on that Subject;
            hurted with Such motives for my Refusal, he discontinued his Dayly visits, even to dine with me as he used to do before often, as a Member of my own Family;—
            however the Duties of my the Chancery did not Suffer under his Manedgment and my own Inspection, tho’ he was neglecting to Inform me, as before, of what was occuring;—it is then now, my Duty to acknowledge your Foresight & Perspicacity, over me, tho’ rather too late, when from Such a Distance from Monticello to Marseilles, you wrote to the Secry of the navy, the Hble Bin W. Crowninshield, on the 5th January 1818—=Should it be Mr Cathalan’s Desire to Continue, it was, certainly not within the view of Mr Dodge prématurely to Press on the heels of his Friend, and the rather, as the Longer he Continues, by his Correct Conduct, to merit the Succession, the more certain he will be to Receive it at full Maturity;=—it was only on Receipt, on the 21st april of your Letter of the 18th January 1818—with that Copy of yours to the Secrry of the navy, (which I communicated to him;) that he, him Self, gave me a Proof of his disapointment for my Resignation not being already granted & his not being appointed as my Successor, & of his Concealed ambition =in Pressing on my heels,= & on my Self to Send you a Second Letter of Resignation, and that on my positive Refusal to do it, =he pressed me to fix by a writen Engagment, Signed by me an Epocha, not Exceeding one Year, when I would Send it to you;= which I Refused him positively to do, Even Since, as he ought to be well Satisfied, when I Shewed to him my answer to you of the 25th april last, on that Subject;—had I Sent you a Second Letter of Resignation as he wished, this would have added to my Regrets for having wrote you So warmly in favor of one, who had he been appointed, as he wished, as to be my Immediate Successor, Should, too Soon after, be Short to pay in full his Debts, to his Creditors!!!—
            The House of Montgomery Fitch & co of this Place, has also Stopped their Payments in January last, and not yet Settled also with their creditors,!—
            but very Few American houses are Successfull in Commerce in Europe, & here of Course, as Generaly they venture into Large Speculations & proffligate Expences, with very Small Capitals, or nothing, if they Succeed, So much better for them, if they Loose, So much worst for their creditors who are to Support their deficiency,!!!—
            
            
              I must Conclude this too Long and Tedious Letter for you, with the assurances of my everlasting Respect and Gratitude & best wishes, for your Self and Family! being my Dear Sir your most obedt & Devoted Servant
              Stephen Cathalan
            
          
          
            here Inclosed a Letter from Mr Sasserno our Consul at Nice, to whom I have by this Day’s Mail forwarded a Packet from the Secry of State, I which I have Received via Leghorn, & which I Suspect to be the 2ta of his Consular Commission &a &a—
            I Confirm you what I wrote you in my last, about my being Still unprovided with a new Consular Commission near or towards h. Mty the king of France, while the other aman Consuls in this kingdom have long ere Received their own and are Provided with h. Mty’s Exequatur.
            
              S. Cn
            
          
        